DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Claims 6-8 and 10-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/16/2021.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Status of Examination
	Claims 1-12 are pending, claims 6-8 and 10-12 are withdrawn and claims 1-5 and 9 are currently under examination.  
Applicants claim microcapsules comprising a core encapsulated by a metal oxide shell, wherein the microcapsules are prepared by a process comprising: (a) emulsifying an oily phase containing core active ingredient and an aqueous phase wherein one or both of the phases comprise a sol-gel precursor, such as tetramethoxysilane or dimethyldimethoxy silane, (b) adding metal oxide nanoparticles in the aqueous phase prior, during or after step (a), such as silica, and (c) applying conditions to obtain microcapsules. Anti-acne agents, such as benzoyl peroxide can be encapsulated within 
	The claims will be given their broadest reasonable interpretation.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 1, 3, 5 and 9 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Naigertsik et al. (WO 2005/009604 A1, of record).
	The scope and content of the claims was discussed above.
	Claims 1, 3, 5 and 9 are claimed as a product-by-process claims.  Please note that as outlined in MPEP § 2113(I):

    PNG
    media_image1.png
    98
    708
    media_image1.png
    Greyscale

and as outlined in MPEP § 2113(II):

    PNG
    media_image2.png
    59
    707
    media_image2.png
    Greyscale

Thus, product-of-product claims require a lower burden of proof from the Office, and the patentability of the product will be determined based upon whether it is the same or obvious from a product of the prior art, regardless how that product is made.
Naigertsik et al. teach microcapsules comprising a metal oxide shell containing silica that encapsulates a core comprising dermatologically active agents, such as anti-acne agents which can be in solid form (abstract, pg 15, para 5, pg 25, para 2, pg 26, para 1-11).  The microcapsules may be present in a carrier (pg 5, para 1).  
Additionally, Naigertsik et al. teach a process for preparing microcapsules comprising a core material encapsulated by a metal oxide shell, such as a silica (pg 15, para 5), comprising the steps of:
(a) emulsifying of an oily phase that comprises a core material, in an aqueous phase to obtain an oil-in-water emulsion, wherein one or both of the oily phase, and the aqueous phase comprises a sol-gel precursor (claim 40, claim 96-tetraethoxy silane is Applicants’ preferred sol-gel precursor (see spec, pg. 4, para 5; pg. 10, para 4)); and (c) applying conditions to obtain microcapsules (claim 46, step (c)).  Neigertsik et al. teach that “nanoparticles of silica [are necessarily] produced during the polymerization of the [sol-gel] precursor at the oil-water interphase as an intermediate of the production of the final microcapsules shell” and thus such would have necessarily been present in the oily and aqueous phase during the emulsification step (pg 15, para 5). Furthermore, Neigerstsik et al. teach that the finished product is substantially free of colloidal silica particles in the suspension medium, signifying that these metal oxide particles were 
Based upon the disclosure of Neigertsik et al. of microcapsules that comprise a silica containing metal oxide shell which encapsulates an oily core that comprises an anti-acne active, where a solid form thereof is easily envisaged, the claimed microcapsule and composition of claims 1, 3, 5 and 9, containing the same are anticipated.  Furthermore, even if instantly claimed process is deemed to require meaningful outcomes for the product made from such a process, Neigertsik et al. discloses the presence of metal oxide particles during the production of the microcapsules, which particles are incorporated into the shell of the microcapsules, which would have been expected to give the same microcapsules as those claimed in claim 1, 3, 5 and 9.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-5 and 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Naigertsik et al. (WO 2005/009604 A1, of record), as applied to claims 1, 3, 5 and 9 above, and further in view of Toledano et al. (WO 2007/015243 A2).


Applicant Claims
The scope and contents of Applicants’ claims are discussed above.

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Naigertsik et al. disclose the microcapsules and composition comprising these microcapsules as required by claims 1, 3, 5 and 9 as discussed above. 
Ascertainment of the difference between the prior art and the claims
(MPEP §2141.02)

Toledano et al. teach a microcapsule comprising a metal oxide shell and their method of making (pg. 5, ln 1-16).  The metal oxide shell is applied in a sequential manner by exposing the core to serial applications of cationic binding agents (IE polyquaternium-7) in cooperation with metal oxide salts to obtain a thicker shell wall of up to 10 microns (pg. 10, ln 1-15, pg. 16 , ln 30 to pg. 17, ln 2).  The active agent core may contain benzoyl peroxide (pg. 15, ln 3).

Finding of prima facie obviousness
Rationale and Motivation (MPEP §2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention by Applicant to combine the teachings of Naigertsik et al. with those of Toledano et al. because both references are directed to producing silica microcapsules.  An ordinarily skilled artisan would have been motivated to additionally utilize the cationic polyelectrolyte binder and metal oxide salts of Toledano et al. in order to produce a thicker shell around the core of the microcapsule of Naigertsik et al.  Thus, one of ordinary skill in the art would have at least have been motivated to try and increase the thickness of the shell by adding additional metal oxide nanoparticles after the emulsion step as suggested by Toledano et al.
	Furthermore, as Naigertsik et al. teach microencapsulated anti-acne active agent cores and Toledano et al. teach the encapsulation of the anti-acne agent benzoyl peroxide, it would have been obvious for one of ordinary skill in the art to encapsulate benzyl peroxide in the microcapsules suggested by the combination of Naigertsik et al. and Toledano et al., with a reasonable expectation of success.
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because the prior art is fairly suggestive of the claimed invention.

Claims 1, 3, 5 and 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Naigertsik et al. (WO 2005/009604 A1, of record) in view of Shen et al. (Colloids and Surfaces A: Physicochem. Eng. Aspects (2007) Vol. 311, pages 99-105).
Applicant Claims
The scope and contents of Applicants’ claims are discussed above.

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)

Naigertsik et al. teach microcapsules comprising a metal oxide shell containing silica that encapsulates a core comprising dermatologically active agents, such as anti-acne agents which can be in solid form (abstract, pg 15, para 5, pg 25, para 2, pg 26, para 1-11).  The microcapsules may be present in a carrier (pg 5, para 1).  
Additionally, Naigertsik et al. teach a process for preparing microcapsules comprising a core material encapsulated by a metal oxide shell, such as a silica (pg 15, para 5), comprising the steps of:
(a) emulsifying of an oily phase that comprises a core material, in an aqueous phase to obtain an oil-in-water emulsion, wherein one or both of the oily phase, and the aqueous phase comprises a sol-gel precursor (claim 40, claim 96-tetraethoxy silane is Applicants’ preferred sol-gel precursor (see spec, pg. 4, para 5; pg. 10, para 4)); and (c) applying conditions to obtain microcapsules (claim 46, step (c)).  Neigertsik et al. teach that “nanoparticles of silica [are necessarily] produced during the polymerization of the [sol-gel] precursor at the oil-water interphase as an intermediate of the production of the final microcapsules shell” and thus such would have necessarily been present in the oily and aqueous phase during the emulsification step (pg 15, para 5). The aqueous phase has a pH in the range of 2-9 (claim 40).  The product of this process may be provided as a suspension or a powder of microcapsules (claim 33, 34 and 62).
Ascertainment of the difference between the prior art and the claims
(MPEP §2141.02)
	Naigertsik et al. teach the method and composition as discussed above, but fails to explicitly teach actively adding metal oxide nanoparticles prior or during the emulsification step.  The teachings of Shen et al. cure this deficit.
	Shen et al. teach a method of producing a silica microsphere by use of an oil-in-water pickering emulsion (abstract).  The pickering emulsion was made by sonicating 0.6 grams ferric oxide nanoparticles, mL water and 20 mL cyclohexane, which produces tiny metal oxide shells around the oil cores (pg 100, col 2, para 4, Scheme 1).  Tetraethoxysilane silica precursor was added to the emulsion which is then formed into a silica shell around the metal oxide capsules (pg 100, col 2, para 5, Scheme 1).  Shen et al. teach that stabilizing an emulsion with colloidal particles in place of conventional surfactants has several advantages, such as reduction of foaming, lowering of toxicity and cost (pg 99, col 2, para 2).    
Finding of prima facie obviousness
Rationale and Motivation (MPEP §2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention by Applicant to combine the teachings of Naigertsik et al. with those of Shen et al. because both references are directed to producing silica microcapsules.  An ordinarily skilled artisan would have been motivated to add a metal oxide prior or during emulsifying the composition of Naigertsik et al. in order to stabilize the emulsion without the use of conventional surfactants, thus reducing foaming problems and lowering toxicity and cost of production as suggested by Shen et al.  Furthermore, it would have been obvious to one of ordinary skill in the art to utilize the metal oxide silica, which is produced during the forming of the silica shell as taught by Naigertsik et al., in place of the magnetic ferric oxide nanoparticles of Shen et al. in order to ensure compatibility of the metal oxide nanoparticles with the shell forming process.  One of ordinary skill in the art would have had a reasonable expectation of success as such metal oxide nanoparticles are produced inherently in the shell forming process of Naigertsik et al.  Thus, microcapsules that contain a silica containing shell that encapsulates an oily core with anti-acne active dispersed therein made by the claimed method would have been obvious to one of ordinary skill in the art based upon the teachings of Naigertsik et al. in view of Shen et al. 
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because the prior art is fairly suggestive of the claimed invention.

Claims 1-5 and 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Naigertsik et al. (WO 2005/009604 A1, of record) and Shen et al. (Colloids and Surfaces A: Physicochem. Eng. Aspects (2007) Vol. 311, pages 99-105), as applied to claims 1, 3, 4 and 9 above, and further in view of Toledano et al. (WO 2007/015243 A2).
Applicant Claims
The scope and contents of Applicants’ claims are discussed above.

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The combination of Naigertsik et al. and Shen et al. suggest the composition of claims 1, 3, 5 and 9 as discussed above.  
Ascertainment of the difference between the prior art and the claims
(MPEP §2141.02)
The combination of Naigertsik et al. and Shen et al. suggest the composition of claims 1, 3, 5 and 9 as discussed above, but fail to specifically disclose the capsule wall has a thickness of between of 0.1 and 10 microns and that the anti-acne active agent is benzoyl peroxide.  The teachings of Toledano et al. cures these deficits.
Toledano et al. teach a microcapsule comprising a metal oxide shell and their method of making (pg. 5, ln 1-16).  The metal oxide shell is applied in a sequential manner by exposing the core to serial applications of cationic binding agents (IE polyquaternium-7) in cooperation with metal oxide salts to obtain a thicker shell wall of up to 10 microns (pg. 10, ln 1-15, pg. 16 , ln 30 to pg. 17, ln 2).  The active agent core may be benzoyl peroxide (pg. 15, ln 3).

Finding of prima facie obviousness
Rationale and Motivation (MPEP §2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention by Applicant to combine the teachings of Naigertsik et al. and Shen et al. with those of Toledano et al. because all references are directed to producing silica microcapsules.  An ordinarily skilled artisan would have been motivated to additionally utilize the cationic polyelectrolyte binder and metal oxide salts of Toledano et al. in order to produce a thicker shell around the core of the microcapsule of Naigertsik et al. and Shen et al.  Thus, one of ordinary skill in the art would have at least have been motivated to try and increase the thickness of the shell by adding additional metal oxide nanoparticles after the emulsion step as suggested by Toledano et al.
	Furthermore, as Naigertsik et al. teach microencapsulated anti-acne active agent cores and Toledano et al. teach the encapsulation of the anti-acne agent benzoyl peroxide, it would have been obvious for one of ordinary skill in the art to encapsulate benzyl peroxide in the microcapsules suggested by the combination of Naigertsik et al. and Toledano et al., with a reasonable expectation of success.
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because the prior art is fairly suggestive of the claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 3-4 and 9 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,512,796 (hereinafter ‘796) in view of Shen et al.  Although the conflicting claims are not identical, they are not patentably distinct from each other.  The recited claims of ‘796 do not explicitly require a metal oxide nanoparticle to be added prior or during the emulsification step.  However, as discussed above, Shen et al. provides motivation for doing so.  Thus, claims 1, 3-4 and 9 would have been obvious to one of ordinary skill in the art over claims 1-5 of ‘796 in view of Shen et al.
Claims 1 and 3 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2 and 5-9  of U.S. Patent No. 10,525,433 (hereinafter ‘433), in view of Shen et al.  Although the conflicting claims are not identical, they are not patentably distinct from each other.  The recited claims of ‘433 do not explicitly require a metal oxide nanoparticle to be added prior or during the emulsification step.  However, as discussed above, Shen et al. provides motivation for doing so.  Thus, claims 1 and 3 would have been obvious to one of ordinary skill in the art over claims 1-2 and 5-9 of ‘433, in view of Shen et al.
Claims 1-5 and 9 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3, 5-6,  and 9-13 of U.S. Patent No. 10,688,462 (hereinafter ‘462).  Although the conflicting claims are not identical, they are not patentably distinct from each other.  Claims 1-3, 5-6 and 9-13 of ‘462 only differ from the instant claims in that they are directed to methods of producing microcapsules and suspensions of these microcapsules in a carrier.  Thus, by disclosing a process for making the microcapsules and a suspension thereof, the end product thereof, such as the microcapsules and suspension of microcapsules of instant claims 1-5 and 9 would have been obvious over this disclosure in claims 1-3, 5-6 and 9-13 of ‘462.  

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L BRANSON whose telephone number is (571)270-3812.  The examiner can normally be reached on Monday -Friday 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DANIEL L. BRANSON
Examiner
Art Unit 1616

/JOHN PAK/Primary Examiner, Art Unit 1699